Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The applicant has elected Group Ic (claims 4, 6-8, 13-14, and 16) with traverse, but no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 13 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(d),  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit claim 1, because the recited "heteroarene" and “unsaturated linker” are not the species of arene of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4, 7-8, 14, and 16 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. listed on IDS.
Wei (pg. 2028-33) discloses:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

DMAP is dimethylpropylamine catalyst that is inherently capable of performing the intended use of being a light mediated, small-molecule “initiator”.  The reaction step of (iii) is carried out for 1 hour of UV (365 nm) in presence of DMAP via thiol-ene click chemistry.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-8, 13-14, and 16 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Ibrahimova et al. in view of Wei et al., both listed on IDS.
As to claims 4, 6-8, 13-14, and 16, Ibrahimova (pg815-23) discloses:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The reaction step (c) is carried out at room temperature for 24 hours via thiol-ene click chemistry.
Ibrahimova is silent on the claimed initiator.
Disclosure of Wei is adequately set forth in ¶2 and is incorporated herein by reference.  
Therefore, as to claims 4, 6-8, 13-14, and 16, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Wei and utilized the UV (365 nm) curing with DMAP in view of Wei, because the resultant process would yield reduced reaction time from 24 hours to 1 hour to 1 hour.
	
	
	
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766